Opinion issued January 10, 2008








Opinion issued January
10, 2008
 
 
 
 
 
 




 
     
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-06-01099-CV
 





















 

MICHAEL EASTON, Appellant
 
V.
 
MICHAEL JAMES WOOD, Appellee
 
 

On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2006-36929
 




 

MEMORANDUM OPINION
 
          The parties have each moved
to dismiss this appeal.  No opinion has issued.  Accordingly, the appeal is
dismissed with prejudice.  Tex. R. App.
P. 42.1(a).  
All other pending motions are
overruled as moot.  The Clerk is directed to issue the mandate within 10 days
of the date of this opinion.  Tex. R.
App. P. 18.1. 
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Alcala and Bland.